     Case 2:19-cv-00445-KWR-KRS Document 104 Filed 12/02/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


CHRISTINE LUCERO, as Next Friend
to DAN LUCERO

                              Plaintiff,

v.                                                          No. 2:19-cv-445 KWR/KRS

CITY OF CLOVIS POLICE DEPARTMENT et al.,

                              Defendants.


             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on Plaintiff’s Motion for Sanctions, (Doc. 80),

filed July 17, 2020. Plaintiff asks the Court to award sanctions against Defendants, including

default judgment and attorney fees, for Defendants’ failure to participate meaningfully in written

discovery and comply with the Court’s orders. Defendants did not file a response to the Motion

and Plaintiff filed a Notice of Briefing Complete on August 5, 2020. (Doc. 82). On October 23,

2020, the presiding judge referred the Motion to the undersigned to conduct hearings and

recommend an ultimate disposition of the Motion in accordance with 28 U.S.C. § 636(b)(1)(B),

(b)(3), and Fed. R. Civ. P. 72(b). (Doc. 92). On November 4, 2020, pursuant to the Court’s

order, Plaintiff filed a Supplement to update the status of outstanding discovery. (Doc. 94). The

Court ordered Defendants to file a response to the Supplement by November 18, 2020, but

Defendants failed to do so. The Court held a hearing on the Motion for Sanctions on December

1, 2020 at which counsel for both parties appeared. (Doc. 103). Having considered the Motion,

Supplement, record of the case, statements made at the December 1, 2020 hearing, and relevant

law, the Court recommends granting the Motion for Sanctions as set forth below.
         Case 2:19-cv-00445-KWR-KRS Document 104 Filed 12/02/20 Page 2 of 8




    I.       BACKGROUND

          On March 9, 2020, the presiding judge entered an order granting in part and denying in

part Defendants’ Motion for Summary Judgment based on qualified immunity, leaving Count 1,

Plaintiff’s excessive force claim against Defendant Aguilar, as the sole remaining claim in this

case. (Doc. 49) at 13-14. Following entry of this order, the Court lifted the stay of discovery,

and Plaintiff refiled her Motions to Compel, in which she asked the Court to compel Defendants

to fully respond to Plaintiff’s discovery requests, provide dates for Defendant Aguilar’s

deposition, verify their discovery responses, and for attorney’s fees and costs. (Doc. 52) (Motion

to Compel against Defendant Aguilar); (Doc. 53) (Motion to Compel against Defendants City of

Clovis Police Department and Ford).

          On June 11, 2020, the Court held a hearing on Plaintiff’s Second Motions to Compel,

granted the Second Motions to Compel, and awarded Plaintiff attorney’s fees. See (Docs 77 and

78). Specifically, the Court ordered: (1) Defendant Aguilar to fully respond to Plaintiff’s

discovery requests by July 3, 2020; (2) Defendant Aguilar to provide dates by July 10, 2020 for

his deposition; (3) that Defendant Aguilar’s deposition be held by August 30, 2020; and (4)

Defendants City of Clovis and Ford to fully respond to Plaintiff’s discovery requests by July 10,

2020. (Doc. 78) at 2. The Court also awarded Plaintiff attorney fees and costs incurred in

connection with preparing and litigating the Second Motions to Compel. Id.1

          In Plaintiff’s Motion for Sanctions, Plaintiff states Defendants failed to provide any

supplemental discovery by the deadlines in the Court’s Order. (Doc. 80) at 2. Plaintiff’s counsel

contacted Defendants’ counsel on July 13, 2020, and Plaintiff’s counsel thereafter received a




1
 On October 23, 2020, the Court awarded Plaintiff attorney’s fees and costs as set forth in
Plaintiff’s Itemization of Fees, (Doc. 79). (Doc. 91).
                                                   2
     Case 2:19-cv-00445-KWR-KRS Document 104 Filed 12/02/20 Page 3 of 8




letter from Defendants’ counsel dated July 14, 2020 with an enclosed USB drive containing only

the personnel file of Defendant Aguilar and no other documents. Id. In Plaintiff’s Supplement,

Plaintiff states that Defendant’s deposition was held on August 17, 2020, but Defendants have

still not provided fully responsive interrogatory responses, verification pages for responses,

Defendant City of Clovis Police Department’s insurance policy, Police Department policies and

procedures, disciplinary reports contained in personnel files, and records regarding the police

dog central to this case. (Doc. 94) at 4. Plaintiff states she has taken depositions and filed expert

witness reports without the benefit of written discovery, and she is unable to adequately

prosecute her case due to Defendants’ refusal to provide relevant and necessary discovery. Id. at

2; (Doc. 80) at 2. Therefore, Plaintiff asks the Court to enter default judgment against

Defendants and award her attorney fees associated with briefing the Motion for Sanctions. Id. at

3.

       At the December 1, 2020 hearing, Defendants’ counsel provided the following reasons

for his failure to comply with his discovery obligations and the Court’s orders: (1) Defendant

Aguilar was out of the country last year and has been difficult to reach during the pendency of

this case; (2) Defendants were given a short time frame to comply with the Court’s order

granting Plaintiff’s Second Motions to Compel; (3) Plaintiff’s counsel was well-prepared for

Defendant Aguilar’s deposition and appeared to have adequate information for the deposition;

and (4) Defendants’ counsel moved offices this summer and lost access to his files for a period

of time. Defendants’ counsel acknowledged that Defendant Aguilar’s discovery responses are

inadequate and stated that it would cost his client more money to fully respond to the discovery

requests than to pay for Plaintiff’s attorney’s fees. Nevertheless, Defendants’ counsel stated he

had no intent to ignore the Court’s order. See (Doc. 103).



                                                  3
     Case 2:19-cv-00445-KWR-KRS Document 104 Filed 12/02/20 Page 4 of 8




   II.      LEGAL STANDARDS

         Rules 16(f) and 37(b)(2)(A) of the Federal Rules of Civil Procedure permit a court to

enter a default judgment when a party disobeys a court order. Courts disfavor default judgments

as a use of the court’s power “to enter and enforce judgments regardless of the merits of the case,

purely as a penalty for … procedural error[s].” Cessna Fin. Corp. v. Bielenberg Masonry

Contracting Inc., 715 F.2d 1442, 1444 (10th Cir. 1983). As such, default judgment must be

“viewed as available only when the adversary process has been halted because of an essentially

unresponsive party.” Id. at 1444. Moreover, default judgment “should be used only when a

party’s noncompliance is due to willfulness, bad faith, or any fault of the disobedient party and

not when a party is unable to comply with a discovery order.” Klein-Becker USA, LLC v.

Englert, 711 F.3d 1153, 1159 (10th Cir. 2013) (citation omitted).

         Before imposing a default judgment as a sanction, a court should consider the following

factors: (1) the degree of actual prejudice to the moving party; (2) the amount of interference

with the judicial process; (3) the culpability of the litigant; (4) whether the court warned the

disobedient party in advance that its actions could result in judgment against it; and (5) the

efficacy of lesser sanctions. Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992). “Only

when the aggravating factors outweigh the judicial system’s strong predisposition to resolve

cases on their merits is dismissal an appropriate sanction.” Id.; see also Gripe v. City of Enid,

312 F.3d 1184, 1188 (10th Cir. 2002) (explaining these factors “do not create a rigid test but are

simply criteria for the court to consider”). Gripe v. City of Enid, 312 F.3d 1184, 1188 (10th Cir.

2002).




                                                  4
     Case 2:19-cv-00445-KWR-KRS Document 104 Filed 12/02/20 Page 5 of 8




   III.      ANALYSIS

          With respect to the first Ehrenhaus factor, Defendants’ failure to adequately respond to or

supplement their discovery responses has prejudiced Plaintiff by impeding her ability to

prosecute her case. Meanwhile, Plaintiff has continued to incur litigation expenses by attempting

to engage Defendants to comply with the Court’s order, preparing and arguing the Motion for

Sanctions, and continuing to supplement Plaintiff’s initial disclosure and discovery responses.

See (Docs. 81, 83, 88, 90). Accordingly, this factor weighs in favor of default judgment.

          The second factor—the amount of interference with the judicial process— also weighs in

favor of default judgment. Defendants’ failure to meet their discovery obligations has resulted in

no fewer than five motions by Plaintiff seeking Court intervention to obtain discovery and

recover unnecessarily incurred expenses. See (Docs. 27, 28, 52, 53, 80). Moreover, Defendants’

disregard for the Court’s July 8, 2020 order setting deadlines to supplement discovery is a blatant

interference with the judicial process and could be considered contempt of court. See Fed. R.

Civ. P. 37(b)(2)(A)(vii) (explaining a party’s failure to obey an order to provide or permit

discovery may be treated as contempt of court). Even though Defendants’ counsel argues that

Plaintiff’s counsel was adequately prepared for Defendant Aguilar’s deposition despite the lack

of required discovery, that does not excuse Defendants’ failure to comply with their discovery

obligations.

          The third Ehrenhaus factor—Defendants’ culpability—also weighs in favor of default

judgment. Defense counsel’s assertion that Defendant Aguilar was out of the country earlier in

the case does not mitigate Defendants’ culpability because Defendant Aguilar returned as early

as June 30, 2020, which is before the deadlines set forth in the Court’s July 8, 2020 order. See



                                                   5
     Case 2:19-cv-00445-KWR-KRS Document 104 Filed 12/02/20 Page 6 of 8




(Doc. 94-3) (Defendant Aguilar’s testimony about his return to the United States and to New

Mexico). Defendant’s Aguilar’s location also does not excuse Defendant Clovis Police

Department’s failure to provide fully responsive discovery and does not explain Defendants’

failure to supplement their deficient responses during the more than four months Plaintiff’s

Motion for Sanctions has been pending. Moreover, Defendants did not request any extensions of

time or otherwise notify the Court of difficulties in complying with the Court’s order, and they

have provided no evidence of their unavailability or inability to respond to discovery requests.

       As for Defendants’ counsel’s assertion at the December 1, 2020 hearing that he had no

intent to ignore the Court’s order compelling discovery, that does not square with his statement

that he reasoned that it would cost his client more money to respond to the discovery requests

than to pay Plaintiff’s attorney’s fees and his complete failure to respond to Plaintiff’s Motion

for Sanctions and Supplement. Importantly, while default judgment “is appropriate only in cases

of willful misconduct,” such misconduct is present where there is “any intentional failure as

distinguished from involuntary noncompliance” and “[n]o wrongful intent need be shown.”

Derma Pen, LLC v. 4EverYoung Ltd., 736 Fed. Appx. 741, 745-46 (10th Cir. 2018) (citation

omitted). Defendants have not alleged they were unable to comply with their discovery

obligations and the Court finds they are culpable for their failure to supplement their discovery

responses.

       The fourth factor considers “whether the court warned the party in advance that dismissal

of the action would be a likely sanction for noncompliance.” Ehrenhaus, 965 F.2d at 921. Here,

the Court did not expressly warn Defendants that their failure to comply with its order would

likely result in default judgment. Cf. Ehrenhaus, 965 F.2d at 921 (holding that the district

court’s invitation to defense counsel to file a motion to dismiss if the pro se plaintiff failed to



                                                   6
     Case 2:19-cv-00445-KWR-KRS Document 104 Filed 12/02/20 Page 7 of 8




comply with the court’s order regarding deposition attendance was sufficient to put the plaintiff

on notice that failure to comply with the order would subject the plaintiff’s claims to dismissal).

However, Defendants were on notice that Plaintiff sought the sanction of default judgment when

she filed her Motion for Sanctions. (Doc. 80) at 3. Defendants have had sufficient opportunity

to remedy their failure to comply with their discovery obligations and they chose not to do so.

Therefore, the Court finds this factor weighs neither in favor of nor against default judgment.

         Finally, the fifth factor—the efficacy of lesser sanctions—weighs in favor of default

judgment. Defendants have known since at least June 11, 2020 that they were required to

supplement their discovery responses and they have failed to do so despite a pending Motion for

Sanctions asking for default judgment. Defendants not only failed to respond to Plaintiff’s

discovery requests, they also failed to respond to Plaintiff’s Motion for Sanctions and

Supplement, which constitutes consent to grant the Motion. See D.N.M.LR-Civ. 7.1(b) (“The

failure of a party to file and serve a response in opposition to a motion within the time prescribed

for doing so constitutes consent to grant the motion.”). The Court has already imposed lesser

sanctions in the form of awarding Plaintiff attorney’s fees and costs associated with the Second

Motions to Compel and notes that at the December 1, 2020 hearing, Plaintiff’s counsel informed

the Court that Defendants have not yet paid those fees and costs despite being ordered to do so

by November 6, 2020. See (Doc. 91). The Court, therefore, finds lesser sanctions will not be

effective in ensuring Defendants’ future participation in this case or compliance with its orders.

   IV.      CONCLUSION

         For the reasons stated above, the Court finds the Ehrenhaus factors weigh in favor of

imposing default judgment against Defendants. Therefore, the Court recommends imposing

default judgment against Defendants and awarding Plaintiff attorney fees associated with



                                                  7
     Case 2:19-cv-00445-KWR-KRS Document 104 Filed 12/02/20 Page 8 of 8




briefing the Motion for Sanctions. In addition, because Plaintiff does not request damages in a

sum certain, see (Doc. 1), the Court recommends the presiding judge “conduct hearings or make

referrals … to … determine the amount of damages” to award Plaintiff. Fed. R. Civ. P. 55(b)(1)-

2.

       IT IS THEREFORE RECOMMENDED that Plaintiff’s Motion for Sanctions be

GRANTED.




                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE

       WITHIN FOURTEEN (14) DAYS AFTER A PARTY IS SERVED WITH A COPY
OF THESE PROPOSED FINDINGS AND RECOMMENDED DISPOSITION, THAT
PARTY MAY, PURSUANT TO 28 U.S.C. § 636(B)(1), FILE WRITTEN OBJECTIONS TO
SUCH PROPOSED FINDINGS AND RECOMMENDED DISPOSITION. A PARTY
MUST FILE ANY OBJECTIONS WITH THE CLERK OF THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO WITHIN THE FOURTEEN
(14) DAY PERIOD ALLOWED IF THAT PARTY WANTS TO HAVE APPELLATE
REVIEW OF THE PROPOSED FINDINGS AND RECOMMENDED DISPOSITION. IF
NO OBJECTIONS ARE FILED, NO APPELLATE REVIEW WILL BE ALLOWED.
PURSUANT TO FED. R. CIV. P. 72(B)(2), A PARTY MAY RESPOND TO ANOTHER
PARTY’S OBJECTIONS WITHIN FOURTEEN (14) DAYS AFTER BEING SERVED
WITH A COPY OF THE OBJECTIONS.




                                                8
